DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 29, 2021 has been entered.	Claims 9-14, 16, and 19-26 are pending. 

Status of the Claims/Election & Restriction
3.	Claims 9, 14, and 16 were examined previously. The amendments to previously withdrawn claims 10 and 11 cause those claims to no longer be drawn to a separate invention. Accordingly, claims 10 and 11, as well as new claims 23-26, which depend from claim 10 or claim 11, are examined together with claims 9, 14, 16, and new claims 19-22, which depend from claim 9 or claim 14. It is noted that the restriction requirement between the method recited in claims 9 and 14 and the method recited in the previous version of claims 10 and 11 has not been withdrawn.
	Claims 12 and 13 remain withdrawn from consideration as being drawn to a non-elected invention. 

In view of the above-noted withdrawal of the election of species requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowed in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
4.	Applicant’s arguments filed on January 29, 2021 have been fully considered.
	Rejoinder
	Applicant requests rejoinder of the non-elected species (detecting the expression level of the Dkk-3 protein) since the elected species (measuring the nucleic acid expression level of the gene or transcript encoding Dkk-3) is allowable (Remarks, page 7). Applicant also requests rejoinder of claims 10 and 11 in view of the amendments to those claims (Remarks, page 7). Applicant further requests rejoinder of claims 12 and 13, which are drawn to kits comprising primers and antibodies for measuring the expression level of Dkk-3 (Remarks, page 7). Applicant also comments as to rejoining these claims as well as new claims 23-26 on pages 10-11 of the Remarks. 

Claims 12 and 13, have not been rejoined, though, for the following reasons. First, these product claims are not automatically eligible for rejoinder when the related method claims are allowable. See MPEP 821.04. Second, it is not clear that the product claims are allowable at least because these claims raise prior art issues as well as issues under 35 U.S.C. 101 that differ from the issues considered with respect to the method claims under examination. Accordingly, claims 12 and 13 remain withdrawn as being drawn to a non-elected invention.  
Claim Objections 
	Applicant argues that the objections to claims 9, 14, and 16-18 should be withdrawn in view of the cancellation of claims 17 and 18 and the amendments to claims 9, 14, and 16 (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 16-18 under 35 U.S.C. 112(a), new matter
	Applicant first argues that the rejection is moot with respect to claims 17 and 18 since those claims have been canceled (Remarks, page 8). Applicant also argues that the rejection of claim 16 should be withdrawn because the original disclosure does, in fact, provide support for the claimed subject matter (Remarks, page 8). In particular, Applicant points to the following portions of the original disclosure as providing support for the subject matter of claim 16: (i) page 16, line 28 – page 17, line 4; (ii) page 17, lines 22-25; and (iii) page 23, lines 3-5 (Remarks, page 8). Applicant also references the discussion in the interview of January 19, 2021 (Remarks, pages 8-9).

	Rejection of claims 9, 14, and 16-18 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 9, 14, and 16 and the cancellation of claims 17 and 18 (Remarks, page 9).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 9, 14, and 16 under 35 U.S.C. 101
	Applicant first argues that the rejection should be withdrawn in view of the amendments to independent claims 9 and 14 to include the subject matter of now-canceled claims 17 and 18, which were not included in the rejection (Remarks, page 9).
	This argument was persuasive. The previous basis for rejection has been withdrawn. 
	Applicant also argues that “[U]sing Dkk-3 antibodies to detect age-related muscle atrophy is not conventional because the Dkk-3 gene is not known to be associated with age-related muscle atrophy” (Remarks, page 10). Instead, Applicant argues, “Dkk-3 is only known to be associated with cancer and has been reported to be a tumor suppressor” (Remarks, page 10). Applicant also argues that the examiner agreed in the interview of January 29, 2021 that “the use of Dkk-3 antibodies to detect age-related muscle atrophy is unconventional” (Remarks, page 10). Therefore, Applicant argues, upon rejoinder of the non-elected species (measurement of the expression level of the Dkk-3 protein), claims 9 and 14 are still directed to patent-eligible subject matter (Remarks, page 10).
	These arguments were not persuasive. The examiner agrees that using antibodies specific for the Dkk-3 protein to detect age-related muscle atrophy is unconventional. The examiner also agrees that the Dkk-3 gene is not known to be associated with age-related muscle atrophy. Prior is non-routine and unconventional is the judicial exception recited in the claims: measurement of the expression level of Dkk-3 in myocytes or muscle tissue and correlating an elevated Dkk-3 expression level in such samples with the presence of age-related muscle atrophy or an increased susceptibility to age-related muscle atrophy. Therefore, the protein-based aspects of claims 9, 14, and 16 (as well as claims 11, 19-22, 25, and 26) are directed to patent-ineligible subject matter, and these claims are rejected under 35 U.S.C. 101.
	New claims 19-22
	Applicant argues that these claims are also allowable since they depend from claim 9 or claim 14, each of which is allowable (Remarks, page 10).
	This argument was not persuasive for the following reasons. First, claims 9 and 14 are not allowable for the reasons set forth below in the new grounds of rejection. Second, claims 19-22 contain new matter for the reasons set forth below. 
	Interview Request
	Applicant’s request for an interview before issuance of another Office action on page 12 of the Remarks is acknowledged. As noted in MPEP 713, “Where a complete reply to a first action includes a request for an interview….the examiner, as soon as he or she has considered the effect of the reply, should grant such request if it appears that the interview or consultation 

Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
	More specifically, it appears that (i) the Sequence Listing was filed as an ASCII text file, and (ii) a PDF of the Sequence Listing has not been filed. Therefore, the Incorporation by Reference paragraph discussed in item 1a above and also in MPEP 2422.03(a) must be present in the specification, and since it is not, the application does not comply with the Sequence Rules. 

Required response – Applicant must provide:
An amendment to the specification that complies with 37 CFR 1.121(b) and inserts the required Incorporation by Reference paragraph. As discussed in MPEP 2422.03(a), the Incorporation by Reference paragraph must include the following: (1) the name of the ASCII text file, (2) the date the ASCII text file was created, and (3) the size of the ASCII text file in bytes (i.e., NOT kilobytes).

Specification
6.	The specification is objected to because each instance of SEQ ID NO.” (e.g., on pages 7, 8, and 23) must be replaced with “SEQ ID NO:”. See 37 CFR 1.821(d).

	Appropriate correction is required.

Claim Objections
7.	Claim 9 is objected to because the word “the” should be inserted before the word “amount” in line 2. As well, the word “a” should be inserted before “Dkk-3” in lines 2 and 4. Further, the word “the” should be inserted before the second instance of “Dkk-3” in line 5, and the comma after the second instance of “protein” in line 5 should be deleted to improve clarity.
	Claim 10 is objected to because of the following informalities: (i) the word “the” should be inserted before the words “expression” and “Dkk-3” in line 2; (ii) the claim contains a typographical error in line 2 where “the said” is recited; (iii) the word “method” in line 2 of step (2) should be deleted; and (iv) the word “the” is missing before “amount” in lines 1 and 2 of step (3). As well, amending the last two lines of the claim to recite “tissue is indicative of age-related muscle atrophy.”  
Claim 11 is objected to because of the following informalities: (i) the word “the” should be inserted before the words “expression” and “Dkk-3” in line 2; (ii) the word “the” should be inserted before “amount” in line 1 of step (1); and (iii) the word “the” should be inserted before “amount” in line 2 of step (2). As well, amending the last three lines of the claim to recite “in normal myocytes or muscle tissue is indicative of age-related muscle atrophy.”  

Claims 20, 22, 24, and 26 are objected to because of the following informalities. Amending the claims to recite “wherein the nucleic acid encoding the Dkk-3 protein is SEQ ID NO: 2” is suggested. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 16, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, 16, 19, and 20

Applicant’s response states that the claim amendments find support at least in the original claims and on pages 7-8 of the certified English translation of the originally filed application, which was submitted on February 6, 2018 (Remarks, page 7).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the full scope of the above subject matter in claim 9. In particular, the original disclosure fails to provide support for primers comprising SEQ ID NO: 3 and SEQ ID NO: 4 and only provides support for primers consisting of SEQ ID NO: 3 and SEQ ID NO: 4 (see, e.g., page 17 of the certified English translation of the originally filed specification). Thus, amended claim 9 contains new matter. Applicant could address the issue by amending claim 9 to recite closed language concerning the primers (e.g., as used in claim 14).
	Claims 16, 19, and 20 also contain new matter since they depend from claim 9 and do not require the primers to consist of SEQ ID NO: 3 and SEQ ID NO: 4.
	Claims 10, 11, and 23-26
	Claims 10 and 11, which are not original claims, require analysis of “a test sample of myocytes or tissues.” 
As noted above, Applicant’s response states that the claim amendments find support at least in the original claims and on pages 7-8 of the certified English translation of the originally filed application, which was submitted on February 6, 2018 (Remarks, page 7).
The original disclosure, including the portion cited by Applicant, has been reviewed, but the recitation of “or tissues” causes claims 10 and 11 to include new matter because the original 
Claims 23-26 also contain new matter since they depend from claim 10 or claim 11 and do not remedy this issue. 
Claims 19-26
Claims 19-26 are new claims. Claims 19, 21, 23, and 25 depend from claims 9, 14, 10, and 11, respectively, and recite “wherein the Dkk-3 protein comprises amino acid sequence SEQ ID NO: 1.” Claims 20, 22, 24, and 26 depend from claims 9, 14, 10, and 11, respectively, and recite “wherein the Dkk-3 protein is encoded by a nucleic acid comprising SEQ ID NO: 2.” 
As noted above, Applicant’s response states that the claim amendments find support at least in the original claims and on pages 7-8 of the certified English translation of the originally filed application, which was submitted on February 6, 2018 (Remarks, page 7).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the full scope of new claims 19-26. More specifically, although the original disclosure provides support for detecting a Dkk-3 protein encoded by SEQ ID NO: 2 and whose amino acid sequence is SEQ ID NO: 1 (see, e.g., pages 7-9 of the English translation filed on February 6, 2018), the original disclosure does not provide support for detecting a Dkk-3 protein comprising the amino acid sequence of SEQ ID NO: 1 or a Dkk-3 protein encoded by a nucleic acid comprising SEQ ID NO: 2. Therefore, new claims 19-26 contain new matter.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because there is insufficient antecedent basis for “the test sample of myocytes or muscle tissues,” which is recited in line 1 of step (1). The preceding portion of the claim only provides antecedent basis for “the test sample of myocytes or tissues.” Applicant could address the issue by amending the claim to refer exclusively to “myocytes or muscle tissues.” 
Claim 10 is also indefinite because there is a lack of antecedent basis for “the Dkk-3 amplification product in a normal sample of myocytes or tissues.” The preceding portion of claim 10 does not require producing such an amplification product. Applicant could address the issue by amending step (2) to require production of such an amplification product. 
Claims 23 and 24 are indefinite for two reasons. First, each of these claims depends from claim 10 and does not remedy its indefiniteness issues. Second, there is insufficient antecedent basis for “the Dkk-3 protein,” which is recited in each claim. Claim 10 does not recite “a Dkk-3 protein” and only recites “a Dkk-3 gene.” Canceling claims 23 and 24 is suggested.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11, 14, 16, 19-22, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Eligibility is considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires consideration of the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature, or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. And, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon, or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application. 
	In this case, as to Step 1, claims 9, 11, 14, 16, 19-22, 25, and 26 are directed to a process, which is one of the four statutory categories.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A. 
	With respect to Prong One of Step 2A, independent claims 9, 11, and 14 recite multiple judicial exceptions. First, the correlation between the amount of the Dkk-3 protein in a test 
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application. 
In this case, claims 9, 11, and 14 recite the following element/step in addition to the judicial exceptions: using an anti-Dkk-3 antibody (or antibodies) to measure the amount of the Dkk-3 protein in myocytes or muscle tissues of a patient. 
The additional elements in claims 9, 11, and 14 considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to use in a particular field or technological environment, respectively, and each section lists several examples of activities that have been found by the courts to constitute insignificant extra-solution activity or merely indicate a 
It is additionally noted that the additional elements recited in the claims do not reflect an improvement in the functioning of a computer or other technology or technical field, nor do they use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The additional elements also do not require the use of a particular machine, nor do they transform one material into another. As discussed in MPEP 2106.05 I.A, all of the foregoing are possible ways in which additional elements may integrate a judicial exception into a practical application. 
Thus, the answer to Step 2A, Prong Two is “NO, the judicial application is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements recited in claims 9, 11, and 14 are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in combination, amount to no more than routine or conventional activity. First, the use of 
Second, as to antibodies specific for the Dkk-3 protein recited in the claims, as evidenced by Mizobuchi et al. (Neuro-Oncology 2008; 10: 244-253) and Kuphal et al. (Oncogene 2006; 25: 5027-5036), these antibodies were available from different commercial sources prior to the effective filing date of the claimed invention (Mizobuchi at p. 245, col. 2; Kuphal at p. 5035, col. 1). Therefore, the use of the particular antibodies recited in the claims was also routine and conventional prior to the effective filing date of the claimed invention.
Furthermore, the teachings in each of the following references indicate that measuring protein expression levels in myocytes or muscle tissues was routine prior to the effective filing date of the claimed invention: (1) Campanaro et al. (Human Molecular Genetics 2002; 11: 3283-3298) (see, e.g., pp. 3294-3295); and (2) Chen et al. (The Journal of Cell Biology 2000; 151: 1321-1336) (see, e.g., pp. 1322-1323). 
Thus, it is clear that claims 9, 11, and 14 recite only routine and conventional elements in combination with the judicial exception, and, accordingly, these claims are not directed to eligible subject matter.

Claim 16 depends from claim 9 and requires the use of quantitative PCR to measure the expression level of a gene or transcript encoding Dkk-3. This claim does not require the method of claim 9 to measure the expression level of a gene or transcript encoding Dkk-3 and only requires that, when nucleic acid expression level measurement is performed, quantitative PCR is used. Therefore, claim 16 still encompasses the protein expression level measurement recited in claim 9 and found to be ineligible for the reasons set forth above. 
Claims 19-22, 25, and 26 depend from claim 9, claim 11, or claim 14 and require the Dkk-3 protein to have a particular amino acid sequence (claims 19, 21, 23, and 25) or to be encoded by a particular nucleic acid (claims 20, 22, 24, and 26). These claims are not directed to eligible subject matter because they only further define the judicial exceptions by limiting the sequence of the Dkk-3 protein to be analyzed.
Thus, claims 9, 11, 14, 16, 19-22, 25, and 26 are not directed to eligible subject matter and are rejected under 35 U.S.C. 101. 

Conclusion
11.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637